Citation Nr: 1532068	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-35 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left hip disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant, served on active duty from May 1994 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In July 2014, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Buffalo, New York, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case. 

The issue of service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran injured the left hip in service.

2.  The Veteran has current left hip degenerative joint disease.

3.  Symptoms of left hip degenerative joint disease have been "continuous" since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left hip degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for left hip degenerative joint disease, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).
Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  
  
For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Hip Degenerative Joint Disease

The Veteran asserts that service connection is warranted for a left hip disorder that was incurred in service.  Specifically, the Veteran contends that left hip pain has been continuous since injuring the left hip during physical training exercises.  See Board hearing transcript at 3.

Initially, the Board finds that the Veteran injured the left hip in service.  Service treatment records from December 1999 show that the Veteran presented with left hip pain that began three months earlier.  During the June 2014 Board hearing, the Veteran testified that the left hip was injured during training exercises in September 1999, which is approximately three months before the first record of left hip pain.  See id. at 4.  Service treatment records also show that the Veteran was placed on a physical profile for limited duty in January 2000 because of the left hip.  For these reasons, the Board finds that there was an in-service left hip injury.

The Board next finds that the weight of the evidence is at least in equipoise as to whether the Veteran has current left hip degenerative joint disease.  VA treatment records include an x-ray examination report from December 2012 showing "degenerative disease" in the left hip.  The diagnosis was later clarified as  left hip degenerative joint disease.  See December 17, 2012 VA treatment record.  While subsequent VA treatment records reflect diagnoses of left hip bursitis and cam impingement, but not degenerative joint disease, the Board nevertheless resolves reasonable doubt on this question to find that the Veteran has current chronic disease of left hip degenerative joint disease (arthritis).  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether symptoms of left hip degenerative joint disease have been "continuous" since service separation.  Service treatment records do not show any additional complaints, treatment, or symptoms of a left hip disorder after the January 2000 limited profile; however the Board finds that the Veteran has provided competent and credible written statements and oral testimony indicating that left hip pain has been constant since the in-service injury.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (recognizing that a veteran is competent to testify regarding continuous knee pain since service).  

Recent MRI testing in July 2014 revealed left hip cam impingement and indicated an abnormality of the femoral head.  While a bone abnormality suggests a possible congenital etiology of the Veteran's left hip pain, it remains that there is no evidence of left hip pain prior to service.  Moreover, there is no evidence that differentiates the left hip degenerative joint disease from left hip cam impingement as the source of the Veteran's left hip pain that has been continuous since service separation.  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record).

For these reasons, the Board resolves reasonable doubt in the Veteran's favor to find that symptoms of left hip degenerative joint disease were "continuous" after service separation so as to meet the criteria for presumptive service connection for left hip degenerative joint disease based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting service connection for left hip degenerative joint disease, claimed as a left hip disorder, on a presumptive theory of entitlement under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, the Board does not reach the additional presumptive theories of "chronic" in-service symptoms under 38 C.F.R. § 3.303(b) or degenerative joint disease manifesting to 10 percent within one year of service separation under 38 C.F.R. § 3.307, or the theory of direct service connection under 38 C.F.R. § 3.303(d). 


ORDER

Service connection for left hip degenerative joint disease is granted.


REMAND

Service Connection for Bilateral Knee Disorder
 
The Veteran contends that a current bilateral knee disorder began in service.  The Veteran asserts that the knee disorder was caused by over use and misuse in service.  See August 2011 VA Form 21-526.

During the June 2014 Board hearing, the Veteran reported that a doctor had diagnosed bilateral knee arthritis; however, the medical evidence does not include such a diagnosis.  See Board hearing transcript at 17.  The Veteran also testified that doctors have told her that bilateral knee pain is caused by hip impingement.  Id.  In this context, the Board notes that the service treatment records include a January 2000 treatment record showing complaints of left buttock pain - with a similar onset date of the left hip pain discussed above - radiating to the knee.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As VA has not examined the Veteran for a bilateral knee disorder, the Board finds that a remand for a VA examination is needed to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Accordingly, the issue of service connection for a bilateral knee disorder is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination of the knees.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinions: 

a) Is it as likely as not (i.e., to a probability of 50 percent or greater) that any current left and/or right knee disorder is directly related to active duty service, to include the Veteran's reported onset of knee pain in 2000?

b) If a left and/or right knee disorder is not directly related to service, then is it as likely as not that any current left and/or right knee disorder is caused by the service-connected left hip degenerative joint disease or lumbar disc herniation and bulge?

c) If a left and/or right knee disorder is not directly related to service, then is it as likely as not that a current left and/or right knee disorder is permanently worsened by the service-connected left hip degenerative joint disease or lumbar disc herniation and bulge?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  When the development above has been completed, the issue of service connection for a bilateral knee disorder (including as secondary to service-connected back and left hip disabilities) should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


